DETAILED ACTION

The Information Disclosure Statement(s) filed 05/27/2020, 11/01/2021, 02/02/2022, and 05/04/2022 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Martino-Gonzalez et al. (US 20200023934 A1) in view of Colmenarejo Matellano et al. (US 20200156758 A1).
Regarding claim 1, Martino-Gonzalez teaches an aircraft, comprising: an aircraft fuselage having a plurality of frame members and an outer skin (Figures 4a-6); a vertical stabilizer having a multi-spar box (Figures 1A-2, 7b), the multi-spar box including a front spar, a rear spar, at least one mid spar positioned between and spaced apart from the front and rear spars (Figures 1A-1B, 7b), a first side skin extending between the front and rear spar, and a second side skin (Figure 1A), opposite the first side skin (Figure 1A), extending between the front and rear spar, the front and rear spars and the first and second side skins defining an interior of the multi- spar box (Figure 1A); a base rib assembly positioned in an interior of the multi-spar box and secured to the multi-spar box (Figure 1B), the base rib assembly having at least one pair of opposing middle longitudinal lugs disposed between a front of the base rib assembly and a rear of the base rib assembly (Figures 1a-3), wherein the base rib assembly does not have any lateral lugs between the pairs of middle lugs (Figures 1a-3); a pair of middle clevises corresponding to the pair of middle longitudinal lugs (Figures 1a-3), and a plurality of retaining members inserted through mounting holes in each middle longitudinal lug and through mounting holes in each corresponding middle clevis to secure the vertical stabilizer to the aircraft fuselage (Figures 1a-3). Martino-Gonzalez fails to explicitly teach the middle clevises extending through corresponding apertures in the outer skin and secured to one of the plurality of frame members. However, the use of clevises extending through apertures in the outer skin of a fuselage while being secured to a plurality of frame members is well known in the art as demonstrated by Figures 1a-3a of Colmenarejo Matellano. Martino-Gonzalez also fails to explicitly teach a pair of lateral lugs positioned along the front of the base rib assembly, and a pair of rear lateral lugs positioned along the rear of the base rib assembly. However, Figures 2a and 2b of Colmenarejo Matellano teach the use of lateral clevises positioned along the front and rear of the outer skin and frame members of an aircraft which suggests the use of lateral lugs and a link or securing pin which a vertical tail box would secure to the clevises. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Martino-Gonzalez vertical stabilizer assembly by incorporating a pair of front and rear lateral lugs as taught by Colmenarejo Matellano in order to improve the structural stability of the assembly.
Regarding claim 4, Martino-Gonzalez as modified by Colmenarejo Matellano teaches the invention discussed in claim 1, wherein: the base rib assembly comprises a pair of opposing front longitudinal lugs and a pair of opposing rear longitudinal lugs (Figures 1B-2B of Colmenarejo Matellano); the at least one pair of opposing middle longitudinal lugs is disposed between the pair of front longitudinal lugs and the pair of rear longitudinal lugs (Figures 1B-2B of Colmenarejo Matellano); the pair of front lateral lugs is positioned between the pair of front longitudinal lugs (suggested by use of clevises as discussed in the response to claim 1); and the pair of rear lateral lugs is positioned between the pair of rear longitudinal lugs (Figures 1B-2B of Colmenarejo Matellano).
Regarding claim 5, Martino-Gonzalez as modified by Colmenarejo Matellano teaches the invention discussed in claim 4, comprising: a pair of front clevises corresponding to the pair of front longitudinal lugs (Figures 2B and 2C of Colmenarejo Matellano), the front clevises extending through corresponding apertures in the outer skin and secured to one of the plurality of frame members (Figures 2B and 2C of Colmenarejo Matellano); a pair of rear clevises corresponding to the pair of rear longitudinal lugs (Figures 2B and 2C of Colmenarejo Matellano), the rear clevises extending through corresponding apertures in the outer skin and secured to one of the plurality of frame members (Figures 2B and 2C of Colmenarejo Matellano); and a plurality of retaining members inserted through mounting holes in each front and rear longitudinal lug and through mounting holes in each corresponding front and rear clevis to secure the vertical stabilizer to the aircraft fuselage (depicted in Figures 1A, 3A, and 7 of Colmenarejo Matellano).

Allowable Subject Matter
Claims 3, 7-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 contain allowable subject matter. 
Examiner’s note: Examiner contacted applicant’s representative on 05/04/2022 to advise of allowable subject matter and offer the use of an Examiner’s Amendment to overcome rejections. Examiner unfortunately was unaware that claim 3 contained allowable subject matter at that time and tried to contact applicant’s representative to advise of the situation, but no contact was made. No examiner’s amendments were approved or agreed upon prior to the Non-Final Office Action being submitted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ariza Martin et al. (US 20100155532 A1)- demonstrates that the use of clevises extending through apertures in the outer skin of a fuselage while being secured to a plurality of frame members is well known in the art.
Curtius et al. (DE 102005003296 A1)- demonstrates that the use of clevises extending through apertures in the outer skin of a fuselage while being secured to a plurality of frame members is well known in the art.
Williams et al. (US 20110089292 A1)- demonstrates the use of lateral lugs connecting to middle clevises is well known in the art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644